Nott- J.
The word plantation, in common parlance5 means any body of land consisting of one or several adjoining tracts on which is a planting establishment; and in that sense, it has heretofore been held by this • court, it must be understood in the act now under consideration. In deciding this case, we must look to the object and policy of the law, and give it such construction as, ’consistent with its letter, will be best calculated to carry into effect the intentions of the legislature in its enactment. The object was to *364prevent that intercourse and unlawful combination of slavey which is calculated to endanger and disturb the peace of the community. It, therefore, requires the owner to reside on his plantation or to keep some white person there capable of exercising the same authority and control which the interest of the owner would induce him to exercise; but he may live on any part of his land as health or any other circumstance may render convenient, however distant it may happen to be from his slaves ; and whether part of his land should happen to be checked off upon paper or parchment as town lots or not, can, in my view, make no possible difference in the construction of the, act; nor can it be important whether the owner lives on the North or South side of a street, or above or below a mere ideal line, which constitutes the boundary be^ tween his plantation and a town. Suppose Mrs. Blythe actually had a white man living on the lot where she resides, whose duty it was to be with her negroes every day and to visit their houses at night as often as might bethought necessary ; or suppose a gentleman, the owner of a plantation residing in the same situation and superintendinghis own business', could there be any doubt that it would be a compliance with the regulations of the act? And in legal contemplation, Mrs. Blythe is in the same situation. For although we cannot suppose that any lady will attend to all the minute detail of her plantation business, yet she satisfies the law by being in a situation which enables her to do so. All the mischief intended to be prevented, is sufficiently guarded against. I think, therefore, that Mrs. Blythe has amply fulfilled, if not the letter, the spirit of the act, apd that a new. trial ought tor be granted.